Title: To George Washington from the Officers of Colonel Moses Little’s Regiment, October 1775
From: Officers of Colonel Moses Little’s Regiment
To: Washington, George



Sir,
[c.Oct. 1775]

In conformity to general Orders, we the Subscribers, Commission-Officers of the 17th Regiment in said Army—Do hereby acquaint your Excellency, That we are all detirmined to hold ourselves continually in Readiness for and to exert ourselves to the utmost of our Abilities in Defence of the Great Cause of our Country now depending, in such ways as we are best qualified for And Shall be most expedient, in the Judgment

of our Superiors, whether we Shall continue in the Army or not.
But inasmuch As the Army to be raised for a year longer will not consist of So many Regiments as the present Army does, and consequently a less Number of Officers will be required; And as it is the humble opinion of Some of us, all Things considered, that we can better serve the common Cause of our Country out of the Army than in it, the ensuing Campaign, we beg Leave to make our Return by Subscribing in two Columns in the following manner vizt
 
          
            We, whose Names follow, apprehend, all Things considered, we Shall be able to Serve the common Cause better out of the Army the ensuing Compaign than in it, yet Shall Stand ready to bear Arms in Defence of our Country at every proper Alarm.
            We, whose Names follow, offer to jeopard our Lives in the high places of the Field as your Excellency Shall be pleased to order and dispose of us in the Army now to be raised.
          
        
